
	
		III
		111th CONGRESS
		1st Session
		S. RES. 186
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mrs. Lincoln (for
			 herself, Mr. Pryor, and
			 Mr. Lieberman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the murder of Army Private
		  William Andrew Andy Long and the wounding of Army Private
		  Quinton Ezeagwula, who were shot outside the Army-Navy Career Center in Little
		  Rock, Arkansas on June 1, 2009.
	
	
		Whereas on June 1, 2009, Private William Andrew
			 Andy Long, aged 23, of Conway, Arkansas, was murdered outside
			 the Army-Navy Career Center in Little Rock, Arkansas;
		Whereas on June 1, 2009, Private Quinton Ezeagwula, aged
			 18, of Jacksonville, Arkansas, was wounded by gunfire outside the Army-Navy
			 Career Center in Little Rock, Arkansas;
		Whereas there are more than 1,400,000 active component and
			 more than 1,200,000 reserve component members of the Armed Forces protecting
			 the United States;
		Whereas there are more than 8,000 Army and Army Reserve
			 recruiters and more than 7,000 Navy recruiters serving at more than 1,500
			 military recruiting stations and centers in United States, Guam, Puerto Rico,
			 and Europe;
		Whereas the men and women of the Armed Forces risk their
			 lives every day to preserve the freedoms cherished by people in the United
			 States;
		Whereas service in the Armed Forces demands extraordinary
			 sacrifices from service members and their families and often places service
			 members in harm's way;
		Whereas members of the Armed Forces are the targets of
			 violence not only abroad but in the United States as well; and
		Whereas such violence is reprehensible and must not be
			 tolerated: Now, therefore, be it
		
	
		That the Senate—
			(1)offers its
			 condolences to the family of Private William Andrew Andy
			 Long;
			(2)hopes for a full
			 recovery for Private Quinton Ezeagwula;
			(3)urges swift
			 prosecution to the fullest extent of the law of the perpetrator or perpetrators
			 of this senseless shooting;
			(4)urges the people
			 of the United States to join the Senate in condemning acts of violence;
			 and
			(5)honors the
			 service and sacrifice of all men and women in the Armed Services who protect
			 and defend our freedom every day.
			
